Per Curiam.  Appeals The dismissal of an appeal for want of pros-ecution does not bar a second appeal. Ashley v. Brazil, 1 Ark., 144; Turner v. Tappscott, 29 ib., 318.  Parties The only question decided by the Circuit Court or pressed for determination here, is the right of the plaintiff to main-lain the action. She is the sole heir of her deceased father, who died in 1867; there was administration on his estate soon after; the administration ceased by the death of the administrator in 1882, and no effort has been made by the creditors, if there are any, to renew it. The principle governing the cases of Graves v. Pinchback, 47 Ark., 470; Crane v. Crane, 51 ib., 287; Winningham v. Halloway, ib., 385; State Bank v. Williams, 6 ib., 156, permits the maintenance of the action by this plaintiff. The plaintiff’s position is strengthened by the allegation that there are no subsisting debts against the estate. The court erred in sustaining the demurrer. Reverse the judgment and remand the cause with directions to overrule the demurrer.